490 F.2d 1270
James G. ELLINGBURG et al., Appellant,v.Johnny KING and Kenneth Taylor, Appellees.
No. 73-1838.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 18, 1974.Decided Jan. 22, 1974.

James G. Ellingburg, filed hand written brief pro se.
Jim Guy Tucker, Atty. Gen., and Alston Jennings, Jr., Asst. Atty. Gen., Little Rock, Ark., for appellees.
Before MATTHES, Senior Circuit Judge, HEANEY, Circuit Judge, and SMITH, Senior District Judge.1
PER CURIAM.


1
This is an appeal from the district court's dismissal of appellants' class action complaint brought under 42 U.S.C. 1983, for failure to state a claim.  Appellants, inmates of the Arkansas Department of Correction, basically complain of the actions of a prison employee, Utility Sergeant Kenneth Taylor, who they feel acts unfairly toward them.  Specifically, they allege:


2
1.  That Sergeant Taylor threatened them with job demotions unless they became informers.


3
2.  That inmate Ellingburg was deprived of needed medical care.


4
3.  That inmate Ellingburg was intimidated by prison officials because the officials discussed with him the large number of writs he filed and denied him essential medical care in revenge.


5
4.  That inmate Higgins was placed in punitive segregation because he attempted to explain to Sergeant Taylor certain actions which had resulted in a disciplinary report being filed against him.


6
5.  That Sergeant Taylor confiscated personal property of inmates during searches.


7
The district court referred the case to a magistrate for screening.  The magistrate went to the prison and interviewed the persons involved and then submitted a full report to the district court.  Upon receipt of the report, the district court entered an order dismissing the complaint because it failed to state a claim, and because even if the complaint were sufficiently factually specific, none of the plaintiffs' allegations rose to federal constitutional dignity.


8
We affirm on the basis of the district court's order.  Broad and conclusory statements unsupported by factual allegations are not sufficient to support a cause of action under 1983.  Howard v. Swenson, 426 F.2d 277 (8th Cir.), cert. denied, 400 U.S. 948, 91 S.Ct. 255, 27 L.Ed.2d 254 (1970); Fletcher v. Hook, 446 F.2d 14 (3d Cir. 1971); Gittlemacker v. Prasse, 428 F.2d 1 (3d Cir. 1970); Church v. Hegstrom, 416 F.2d 449 (2d Cir. 1969).  In addition, none of appellants' allegations as stated rises to federal constitutional dignity.


9
Affirmed.



1
 Honorable Talbot Smith, Senior District Judge, Eastern District of Michigan, sitting by designation